





Exhibit 10.20




MEREDITH CORPORATION
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES*
You have been awarded a Nonqualified Stock Option (the “Award”) under the
Meredith Corporation 2014 Stock Incentive Plan (the “Plan”), as specified in the
award notice (the “Notice”). Any capitalized terms used herein that are
otherwise undefined shall have the same meaning provided in the Plan.
THIS AGREEMENT (the “Agreement”), effective as of the date set forth in the
Notice, is between Meredith Corporation, an Iowa corporation (the “Company”) and
the Optionee named in the Notice (the “Optionee”), and is subject to all
applicable provisions of the Plan and the Plan’s Prospectus. The parties hereto
agree as follows:
1.Grant of Stock Option. Pursuant to action of the Compensation Committee of the
Board of Directors of the Company (the “Committee”), the Company hereby grants
to Optionee one or more options (the “Option” or “Options”) to purchase the
number of shares of Common Stock of the Company, $1.00 par value (“the Shares”)
as set forth in the Notice at the stated Option Price, which is 100% of the Fair
Market Value on the date of grant, subject to the terms and conditions of the
Plan and this Agreement.
The Optionee shall be deemed to have accepted the Award on the terms and
conditions set forth in the Plan and in this Agreement unless the Optionee
provides written notice to the Company, within 45 days following the date of
grant, stating that the Optionee does not wish to accept the Award. Any such
notice must be sent to the Company in accordance with Section 16 of this
Agreement. Upon the Company’s receipt of any such notice, the Award granted
hereunder will automatically be forfeited to the Company and neither the Company
nor any of its affiliates shall have any further obligations to the Optionee
under this Agreement.
2.    Exercise of Stock Option. As long as the vesting requirements provided in
the Notice are met and the Option has not otherwise terminated or expired, the
Optionee may exercise in whole or in part this Option at any time six (6) months
after the date of grant. The vesting schedule for the dates on or after which
the Options may be exercised is as set forth in the Notice.
3.    Procedure for Exercise of Options. This Option may be exercised by giving
notice to the Company or its delegate, in accordance with procedures established
by the Company, and in accordance with Section 16 hereof. Such notice:
(a)    shall be made by the Optionee, his or her legal representative or
permitted transferee under this Agreement;
(b)    shall specify the number of full Shares then elected to be purchased with
respect to the Option;


* This Agreement governs Awards made on or after July 1, 2017.



--------------------------------------------------------------------------------





(c)    shall be accompanied by payment in full of the Option Price of the Shares
to be purchased.
4.    Payment for Shares. The Option Price upon exercise of this Option shall be
payable to the Company in full either:
(a)    in cash or its equivalent (acceptable cash equivalents shall be
determined at the sole discretion of the Committee);
(b)    by tendering or certifying to the ownership of previously acquired shares
of the Company’s Common Stock held for at least six (6) months having an
aggregate Fair Market Value at the time of exercise equal to the total price of
the Shares for which the Option is being exercised;
(c)    by a combination of (a) and (b);
(d)    by delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company the
amount of sale proceeds from the option Shares or loan proceeds to pay the
exercise price and withholding taxes due to Company;
(e)    having the Company retain from the option Shares a number of Shares of
Common Stock having a value (determined pursuant to rules established by the
Committee in its discretion) equal to the Option Price; or
(f)    by such other methods of payment as the Committee in its discretion deems
appropriate.
As promptly as practicable after receipt of such notice and payment, the Company
shall cause to be issued and delivered to the Optionee, his or her legal
representative or permitted transferee under this Agreement, as the case may be,
the Shares so purchased, which may, if appropriate, be subject to appropriate
restrictive legends as determined by the Committee. The Company shall maintain a
record of all information pertaining to Optionee’s rights under this Agreement,
including the number of Shares for which this Option is exercisable.
5.    Termination of Employment by Death. If, without having fully exercised
this Option, Optionee’s employment with the Company and all subsidiaries is
terminated by reason of death, any outstanding Options granted to Optionee that
are not vested at the date of termination shall become fully vested and
exercisable according to the terms of the Plan and this Agreement. Optionee’s
beneficiary (or such persons who have acquired Optionee’s rights under the
Option by will or by the laws of descent and distribution) shall have the same
right to exercise this Option as Optionee had during his or her lifetime, for a
period ending on the date of expiration set forth in the Notice.
6.    Termination of Employment by Disability. If, without having fully
exercised this Option, Optionee’s employment with the Company and all
subsidiaries is terminated by


- 2 -    





--------------------------------------------------------------------------------





reason of disability, any outstanding Options granted to Optionee that are not
vested at the date of termination shall become fully vested and exercisable
according to the terms of the Plan and this Agreement. For these purposes,
“disability” shall mean the Optionee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or otherwise is a disability
that satisfies the definition of disability in Treas. Reg. § 1.409A-3(i)(4) or
any successor provision thereto. Optionee shall have the same right to exercise
this Option as Optionee had during his or her employment for a period ending on
the date of expiration set forth in the Notice.
7.    Termination of Employment by Retirement. If, without having fully
exercised this Option, Optionee’s employment with the Company and all
subsidiaries is terminated by reason of retirement (as defined under the then
established rules of the Company’s tax-qualified retirement plans), any
outstanding Options granted to Optionee that are not vested at the date of
termination shall become fully vested and exercisable according to the terms of
the Plan and this Agreement. Optionee shall have the same right to exercise this
Option as Optionee had during his or her employment for a period ending on the
date of expiration set forth in the Notice.
8.    Termination of Employment for Other Reasons. In the event of the
termination of the Optionee’s employment with the Company and all subsidiaries
for any reason other than his or her death, permanent disability or retirement,
all of the Options which are then vested may be exercised within thirty (30)
days of such termination, provided that, in no event shall this extension period
continue beyond the expiration of the term of the Option(s). In addition, any
such extension shall be applicable only to the extent that such Option or
Options are vested and exercisable according to the terms of the Plan and this
Agreement.
9.    Restrictions on Transfer. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Option shall be
exercisable during Optionee’s lifetime only by Optionee, Optionee’s legal
representative or permitted transferee. Notwithstanding the foregoing, at the
discretion of the Committee, Optionee may transfer this Option, in whole or in
part, to members of Optionee’s immediate family or trusts or family partnerships
for the benefit of such persons, subject to the terms and conditions as may be
established by the Committee.
10.    Forfeiture. Shares acquired by Optionee under this Agreement shall be
subject to policies established and amended from time to time by the Committee
regarding the recovery of erroneously awarded compensation.
11.    Adjustments in Authorized Shares. This Option is subject to the
provisions of Section 13 of the Plan, regarding adjustments in connection with
changes in corporate capitalization and corporate transactions, as in effect on
the date hereof.
12.    Change in Control. This Option is subject to the provisions of Section 12
of the Plan, regarding the consequences of a change in control. In addition,
notwithstanding any other provision of this Agreement to the contrary, if,
during the period of two (2) years following a change in control (as defined in
said Section 12 of the Plan), without having fully exercised this


- 3 -    





--------------------------------------------------------------------------------





Option, Optionee’s employment with the Company is terminated by the Company
other than for Cause, or by Optionee other than in a Voluntary Resignation, then
Optionee shall have the same right to exercise this Option after the date of
such termination as Optionee had during his or her employment, until the
expiration of the original term of this Option. For purposes of this Section 12,
(a) “Cause” shall mean (1) “Cause” as defined in any employment or severance
agreement between the Company and the Optionee, or (2) if there is no such
agreement or if it does not define Cause, the Optionee’s commission of a felony,
dishonesty in the course of fulfilling his or her employment duties, or willful
and deliberate failure to perform his or her employment duties in any material
respect, and (b) “Voluntary Resignation” shall mean a voluntary resignation by
the Optionee (x) that is not a retirement and (y) in connection with which the
Optionee is not entitled to severance pay or benefits under any employment or
severance agreement, plan or policy with or of the Company.
13.    Rights as a Stockholder. Optionee shall have no rights as a stockholder
of the Company with respect to the Shares subject to this Agreement until such
time as the purchase price has been paid and the Shares have been issued and
delivered to him or her.
14.    Continuation of Employment. This Agreement shall not confer upon Optionee
any right to continuation of employment by the Company, nor shall this Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.
15.    Withholding of Taxes. The exercise in whole or in part of this Option
pursuant to Section 2 above shall be conditioned on the Optionee or his or her
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by Federal, state or
local laws (including Optionee’s FICA/Medicare tax obligation) in respect of
such exercise.
16.    Notices. All notices hereunder shall be deemed given (1) on the date that
it is delivered in hand; (2) on the date that it is sent by certified mail,
return receipt requested, postage prepaid, or by Federal Express or other
recognized delivery service, which provides proof of delivery, all delivery
charges prepaid; (3) two business days after it is sent in writing; or (4) if to
Optionee, on the date that it is sent in electronic form, in each case addressed
as follows:
To the Company:
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
Attention: Corporate Secretary

To a delegate of the Company at such address or using such electronic means as
set forth in procedures established by the Company.
To the Optionee or his or her Representative at the address of the Optionee at
the time appearing in the employment records of the Company, currently as shown
on the Notice, or as provided in Section 20 if sent electronically; or


- 4 -    





--------------------------------------------------------------------------------





At such other address as either party may designate by notice given to the other
in accordance with these provisions.
17.    Governing Law. All questions concerning the construction, validity and
interpretation of the Award as described in the Notice and this Agreement shall
be governed by and construed according to the internal law and not the law of
conflicts of the State of Iowa and shall be brought only in federal or state
court in Iowa.
18.    Plan Document. The Award and this Agreement are intended to conform in
all respects with, and are subject to, all applicable provisions of the Plan.
Inconsistencies between the Award, this Agreement, the Plan Prospectus or the
Plan shall be resolved in accordance with the terms of the Plan. By your deemed
acceptance of the Award and this Agreement, you agree to be bound by all of the
terms of this Agreement, the Plan, the Plan Prospectus, and any share ownership
and retention guidelines established by the Company. The Plan and the Plan
Prospectus are available at:
Plan Prospectus:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Plan%20Prospectus.pdf
Plan:
https://meredith.sharepoint.com/sites/intranet/hr/Benefits/Stock%20Plan%20Administration/2014%20Stock%20Incentive%20Plan.pdf
or from:
Corporate Secretary
Meredith Corporation
1716 Locust Street, Mail Stop LS101-A
Des Moines, IA 50309
Phone:    515-284-3357
Fax:     515-284-3933
Email: shareholderhelp@meredith.com


The Plan and the Plan Prospectus are also available if you go to the Meredith
Intranet > Human Resources > Benefits Center > Stock Plan Administration.


19.    Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of the terms of the Award, this Agreement, the Plan,
or the Plan Prospectus will be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes. The
Committee shall have the right to impose such restrictions on any shares
acquired pursuant to the exercise of this Option, as it may deem advisable,
including, without limitation, restrictions under applicable Federal securities
laws, under the requirements of any stock exchange or market upon which such
shares are then listed and/or traded, and under any blue sky or state securities
laws applicable to such shares.


- 5 -    





--------------------------------------------------------------------------------





20.    Electronic Delivery. By your deemed acceptance of the Award, as set forth
in the Notice and this Agreement, you consent to accept electronic delivery of
any documents that the Company may be required to deliver (including, but not
limited to, prospectuses, grant or award notifications and agreements, account
statements, and any other forms or communications related to the Award or the
Plan) via Company e-mail or any other electronic system established and
maintained by the Company or a third party designated by the Company, as
determined by the Company in its sole discretion.
 


- 6 -    



